Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MEREDITH POREMBSKI on November 5, 2021    
The application has been amended as follows: 
In the claims:
1)	Claim 1 has been deleted and replaced by:
“A heterostructure composition comprising a metal core encapsulated within a transition metal dichalcogenide (TMD) shell, wherein the metal core is a noble metal core, wherein the noble metal core comprises a single phase or alloy of gold (Au), silver (Ag), platinum (Pt), Palladium (Pd), Ruthenium (Ru), Rhodium (Rh), Iridium (Ir), or Osmium (Os), wherein the TMD shell comprises molybdenum disulfide (MoS2), tungsten disulfide (WS2), rhenium disulfide (ReS2), molybdenum diselenide (MoSe2), tungsten diselenide (WSe2), or Molybdenum ditelluride (MoTe2), wherein the metal core is 5-200 nm in diameter; and wherein the TMD shell is 0.65-32.5 nm thick.”
2)	In claim 4 line 1 after “claim”, “3” has been deleted and replaced by “1”. 


“The composition of claim 1, wherein the TMD shell comprises MoS2, MoSe2, or MoTe2.” 
4)	Claim 8 has been deleted and replaced by:
“The composition of claim 1, wherein the TMD shell comprises WS2 or WSe2.”
5)	In claim 10 line 1 after “claim”, “6” has been deleted and replaced by “1”.
6)	Claims 3, 5-6, 9 and 11-12 have been cancelled. 

- End of the Amendment















Statement for Reasons for Allowance
Claims 1, 4, 7-8, 10 and 13-18 are allowed.
The present claims are allowable over the “closest prior art Li et al. (AU@MoS2 Core-Shell Heterostructures with Strong Light-Matter Interactions).
Li discloses heterostructure were synthesized by multilayer fullerene-like MoS2 shell on Au nanoparticle cores (abstract, figure), where Au is gold and MoS2 is molybdenum sulfide.  
Based on the Applicants arguments filed on 07/20/2021, Li is not prior art against the present application. 35 U.S.C. § 102(a)(1) requires that a printed publication be publicly available before the effective filing date of the claimed invention. In this case, the effective filing date of the present application is September 2, 2016. (The present application is a national stage of PCT/US2017/049826 (filed September 1, 2017), which properly claims priority to U.S. Provisional Application No. 62,383,191 (filed September 2, 2016). This provisional application fully supports the present claims. The Li paper is the paper upon which the present application is based. The earliest publication date we can find for the Li paper is October 26, 2016, which is not before the effective filing date of September 2, 2016. Therefore, we do not believe that the Li paper may be used as prior art against the present application.

 Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction Claims 13-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788